Case: 2:21-cv-02990-SDM-CMV Doc #: 23 Filed: 08/16/21 Page: 1 of 5 PAGEID #: 505




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 RYAN TOWNE,

                       Plaintiff,

        v.                                               Civil Action 2:21-cv-2990
                                                         Judge Sarah D. Morrison
                                                         Magistrate Judge Chelsey M. Vascura
 BENEFYTT TECHNOLOGIES, INC.,
 et al.,

                       Defendants.


                           REPORT AND RECOMMENDATION

       Plaintiff, Ryan Towne, an Ohio resident proceeding pro se, commenced this action in the

Common Pleas Court for Franklin County, Ohio, alleging fraud, breach of contract, and other

state-law claims against two corporate health insurance defendants. (ECF No. 2.) Defendant

Benefytt Technologies, Inc. (“Benefytt”) removed the action to this Court based on diversity

jurisdiction. (ECF No. 1.) Plaintiff filed a Motion to Remand (ECF No. 7), asserting that

Defendant International Benefits Administrators, LLC (“IBA”), which at that time had not

appeared in the litigation, had not properly consented to removal. The Court ordered Benefytt to

file a notice establishing IBA’s consent and the parties’ complete diversity, and Benefytt timely

filed such a notice. (See ECF Nos. 17, 21.) This matter is now before the Court on Plaintiff’s

Motion to Remand (ECF No. 7), Benefytt’s Response in Opposition (ECF No. 15), and

Benefytt’s Notice (ECF No. 21). For the reasons that follow, the undersigned RECOMMENDS

that the Court DENY Plaintiff’s Motion.
Case: 2:21-cv-02990-SDM-CMV Doc #: 23 Filed: 08/16/21 Page: 2 of 5 PAGEID #: 506




                                    I.      BACKGROUND

       Plaintiff filed his Complaint in state court on April 7, 2021, alleging that Defendants

breached their obligations to satisfy medical insurance claims he submitted to them on behalf of

his minor children. (Compl. at 4, ECF No. 2.) On May 28, 2021, Benefytt filed a Notice of

Removal in this Court. (ECF No. 1.) As the basis for federal subject-matter jurisdiction,

Benefytt relies on diversity of citizenship under 28 U.S.C. § 1332. (Id. at ¶ 9.) In support of

diversity jurisdiction, Benefytt alleges that the amount in controversy exceeds $75,000 and that

“Plaintiff is an Ohio individual;” “Benefytt is a Delaware corporation with its principal place of

business in Florida;” and “IBA is a New York limited liability company.” (Id. at ¶¶ 5–7.)

Further, Benefytt alleges that “[a]ll Defendants, including Benefytt and IBA, consent to

removal.” (Id. at ¶ 8.) On June 11, 2021, Plaintiff filed the subject Motion to Remand. (ECF

No. 7.) His basis for remand is that “defendant IBA has failed to appear in this case to date, and

consent to [r]emoval cannot be properly shown from a defendant unless they make an

appearance.” (Id.) On July 2, Benefytt filed an Opposition arguing that a defendant’s

appearance is not required to demonstrate consent to removal. (ECF No. 15 at 2.) At the time

Benefytt filed its Opposition, IBA had not entered an appearance in the litigation and purported

to consent to removal through an email between its non-attorney CEO and Benefytt’s counsel.

(Id. at Ex. A.) The Clerk had entered default against IBA, and Plaintiff had filed a Motion for

Default Judgment. (ECF Nos. 11, 14.)

       On July 20, upon consideration of Plaintiff’s Motion to Remand and Benefytt’s

Opposition, the undersigned agreed with Plaintiff’s argument that IBA could not consent to

removal through its non-attorney CEO. (ECF No. 17 at 4.) The undersigned also noted that

Benefytt’s allegations of subject-matter jurisdiction were defective, because Benefytt had not

alleged the citizenship of IBA’s members. (Id. at 5 (citing Delay v. Rosenthal Collins Grp., LLC,
                                                 2
Case: 2:21-cv-02990-SDM-CMV Doc #: 23 Filed: 08/16/21 Page: 3 of 5 PAGEID #: 507




585 F.3d 1003, 1005 (6th Cir. 2009) (LLCs have the citizenship of each of their members)).)

The Court therefore ordered Benefytt ordered to file a notice establishing (1) IBA’s proper

consent to removal and (2) the citizenship of IBA’s members, and was cautioned that if it could

not do so, the case would be remanded. (Id. at 6.)

       On July 30, IBA appeared in the case for the first time, through counsel, and on August 2,

IBA moved for leave to respond to Plaintiff’s Motion for Default Judgment. (ECF Nos. 18, 19.)

On August 3, Benefytt and IBA, through counsel, filed a joint Notice of Consent to Removal in

response to the Court’s July 20 Order. (ECF No. 21.) Defendants’ Notice provided the

following: “(1) IBA, through the undersigned counsel, consents to removal in this case; and (2)

IBA has two members, both of whom reside in New York and, therefore, there is complete

diversity in this case.” (Id.) Plaintiff’s Motion to Remand is now ripe for decision.

                                   II.     APPLICABLE LAW

       Generally, a defendant may remove a civil case brought in a state court to federal court if

it could have been brought there originally. 28 U.S.C. § 1441(a); Rogers v. Wal-Mart Stores,

Inc., 230 F.3d 868, 871 (6th Cir. 2000). A federal court has original diversity jurisdiction where

the suit is between citizens of different states and the amount in controversy exceeds $75,000,

exclusive of costs and interest. 28 U.S.C. § 1332(a); Rogers, 239 F.3d at 871. “The burden of

persuasion for establishing diversity jurisdiction . . . remains on the party asserting it.” Hertz

Corp. v. Friend, 559 U.S. 77, 96 (2010) (citations omitted.) Corporate defendants are citizens in

any state where they are incorporated and in the state of their principal place of business. Id. at

80. Limited liability companies have the citizenship of each of their members. Delay v.

Rosenthal Collins Grp., LLC, 585 F.3d 1003, 1005 (6th Cir. 2009.) “In cases with multiple

defendants, the ‘rule of unanimity’ requires that each defendant consent to removal.” Robertson



                                                  3
Case: 2:21-cv-02990-SDM-CMV Doc #: 23 Filed: 08/16/21 Page: 4 of 5 PAGEID #: 508




v. U.S. Bank, N.A., 831 F.3d 757, 761 (6th Cir. 2016) (citing 28 U.S.C. § 1446(b)(2)(A); Loftis v.

United Parcel Serv., Inc., 342 F.3d 509, 516 (6th Cir. 2003)).

       Courts within the United States Court of Appeals for the Sixth Circuit allow defendants

to cure defects in removal notices, including both technical defects and defective allegations of

diversity jurisdiction. See, e.g., Klein v. Manor Healthcare Corp., Nos. 92–4328, 92–4347, 1994

WL 91786, at *5 (6th Cir. Mar. 22, 1994); Tech Hills II Assocs. v. Phoenix Home Life Mut. Ins.

Co., 5 F.3d 963, 968–69 (6th Cir. 1993.)

                                       III.    ANALYSIS

A.     Unanimity

       Plaintiff argues that Benefytt did not establish IBA’s consent to removal, and therefore

cannot satisfy the unanimity rule, because at the time Plaintiff filed his Motion to Remand, IBA

had not entered an appearance in the litigation. (ECF No. 7.) Benefytt responds that “consent

can be provided without the making of an appearance,” because one defendant may generally

represent its co-defendants’ consent to the Court. (ECF No. 15 at 2.) As discussed more fully in

the Court’s prior Order, (ECF No. 17), Plaintiff is correct about the legal rule. Although counsel

for one co-defendant may normally vouch for consent to removal on behalf of all defendants,

Harper v. AutoAlliance Inter., Inc., 392 F.3d 195, 201–02 (6th Cir. 2004), corporate defendants

must nevertheless act through counsel to properly consent. Polston v. Millennium Outdoors,

LLC, No. 6:16-cv–16–kkc, 2017 WL 878230, at *4 and n.2 (E.D.K.Y. Mar. 6, 2017).

       IBA has now appeared in the litigation through counsel and verified its consent to

removal through its joint notice with Benefytt. (ECF No. 21.) Therefore, the undersigned finds

that IBA has consented to removal such that the unanimity rule is satisfied.




                                                 4
Case: 2:21-cv-02990-SDM-CMV Doc #: 23 Filed: 08/16/21 Page: 5 of 5 PAGEID #: 509




B.     Subject-Matter Jurisdiction

       The Court also ordered Benefytt to allege the parties’ complete diversity. (ECF No. 17

(citing Loftis v. United Parcel Service, Inc., 342 F.3d 509, 516–17 (6th Cir. 2003) (defects in

subject-matter jurisdiction may be raised sua sponte and at any time)).) In their notice, IBA and

Benefytt adequately allege complete diversity: Benefytt has citizenship in Florida; IBA in New

York; and the Plaintiff in Ohio. (ECF No. 21). Therefore, the undersigned finds that the

diversity statute is satisfied. 28 U.S.C. § 1332.

                                      IV.    CONCLUSION

       Because the undersigned is persuaded that Defendants have cured the defects in

Benefytt’s Notice of Removal (ECF No. 1) and satisfied their burden to demonstrate unanimous

consent to removal and complete diversity of the parties, it is RECOMMENDED that Plaintiff’s

Motion to Remand be DENIED.



                                                        /s/ Chelsey M. Vascura
                                                        CHELSEY M. VASCURA
                                                        UNITED STATES MAGISTRATE JUDGE




                                                    5
